


115 HR 5615 IH: National Evaluation of Techniques for Making Energy Technologies More Efficient and Resilient Act of 2018
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5615
IN THE HOUSE OF REPRESENTATIVES

April 25, 2018
Mr. Cárdenas (for himself and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To provide for the study and evaluation of net metering, and for other purposes.

 
1.Short titleThis Act may be cited as the National Evaluation of Techniques for Making Energy Technologies More Efficient and Resilient Act of 2018. 2.Net metering study and evaluationTitle XVIII of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1122) is amended by adding at the end the following: 
 
1841.Net metering study and evaluation 
(a)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies shall— (1)study the opportunities and challenges associated with net metering; and 
(2)evaluate the expected medium- and long-term impacts of net metering. (b)ElementsThe study and evaluation conducted pursuant to the agreement entered into under subsection (a) shall address— 
(1)developments in net metering, including the emergence of new technologies; (2)alternatives to existing metering systems that— 
(A)provide for transactions that— (i)measure electric energy consumption by an electric consumer at the home or facility of that electric consumer; and 
(ii)are capable of sending electric energy usage information through a communications network to an electric utility; (B)promote equitable distribution of resources and costs; and 
(C)provide incentives for the use of distributed renewable generation; (3)net metering planning and operating techniques; 
(4)effective architecture for net metering; (5)successful net metering business models; 
(6)consumer and industry incentives for net metering; (7)the role of renewable resources in the electric grid; 
(8)the role of net metering in developing future models for renewable infrastructure; and (9)the use of battery storage with net metering. 
(c)Report 
(1)In generalThe agreement entered into under subsection (a) shall require the National Academies to submit to the Secretary, not later than 2 years after entering into the agreement, a report that describes the results of the study and evaluation conducted pursuant to the agreement. (2)Public AvailabilityThe report submitted under paragraph (1) shall be made available to the public through electronic means, including the internet.. 

